Exhibit 10.3

UST Seq. No. 846

UNITED STATES DEPARTMENT OF THE TREASURY
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220

February ____, 2009

Ladies and Gentlemen:

          Reference is made to that certain Letter Agreement incorporating the
Securities Purchase Agreement – Standard Terms dated of as of the date of this
letter agreement (the “Securities Purchase Agreement”) between United States
Department of Treasury (“Investor”) and the company named on the signature page
hereto (the “Company”). Investor and the Company desire to amend the Securities
Purchase Agreement as follows:

          1.          Section 2.1(a) of the Securities Purchase Agreement is
amended to read in its entirety as follows:

                       “(a)          [Intentionally Omitted.]”

          2.          Section 2.1(c) of the Securities Purchase Agreement is
amended to read in its entirety as follows:

             “(c)          “Previously Disclosed” means information set forth or
incorporated in the Company’s Annual Report on Form 10-K for the most recently
completed fiscal year of the Company filed with the Primary Federal Securities
Regulator prior to the execution and delivery of this Agreement (the “Last
Fiscal Year”) or in its other reports and forms filed with or furnished to the
Primary Federal Securities Regulator as contemplated under Sections 13(a), 14(a)
or 15(d) of the Exchange Act on or after the last day of the Last Fiscal Year
and prior to the execution and delivery of this Agreement. “Primary Federal
Securities Regulator” means the SEC or the primary federal bank regulator with
which the Company files its reports, registration statements, proxy statements
and other filings under the Exchange Act. If the Company is required to make
filings with a Primary Federal Securities Regulator other than the SEC, all
references in this Agreement to the SEC shall be deemed to refer to the
Company’s Primary Federal Securities Regulator.”

          3.          The definition of “Registrable Securities” in Section
4.5(l)(iv) of the Securities Purchase Agreement is amended by adding the
following sentence at the end thereof:

“Notwithstanding anything in this Section 4.5(l)(iv) to the contrary,
Registrable Securities shall not include any securities of the Company that are
referred to in Section 3(a) of the Securities Act; provided, however, that in
the event that the Company’s Primary Federal Securities Regulator is not the
SEC, the Company shall take such actions (if any) as are provided for under such
Primary Federal Securities Regulator’s rules in order to permit the resale of
Registrable Securities by the Holders in accordance with such rules.”

--------------------------------------------------------------------------------



          From and after the date hereof, each reference in the Securities
Purchase Agreement to “this Agreement” or words of like import shall mean and be
a reference to the Agreement (as defined in the Securities Purchase Agreement)
as amended by this letter agreement and each reference in the Securities
Purchase Agreement to “this Securities Purchase Agreement” or words of like
import shall mean and be a reference to the Securities Purchase Agreement as
amended by this letter agreement.

          This letter agreement will be governed by and construed in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.

          This letter agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this letter agreement may be delivered by facsimile and such
facsimiles will be deemed sufficient as if actual signature pages had been
delivered.

[Remainder of this page intentionally left blank]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have duly executed this letter
agreement as of the date first written above.

 

 

 

 

UNITED STATES DEPARTMENT OF
THE TREASURY

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

COMPANY: FNB BANCORP

 

 

 

 

By:

 

 

 

 

 

 

Name:Thomas C. McGraw

 

 

Title:   Chief Executive Officer

 

 

 

 

By:

 

 

 

 

 

 

Name: David A. Curtis

 

 

Title:   Senior Vice President and
            Chief Financial Officer


--------------------------------------------------------------------------------